Exhibit 10.1
THE MERIDIAN RESOURCE & EXPLORATION LLC
RETENTION INCENTIVE COMPENSATION PLAN
(As Adopted Effective July 3, 2008)

 



--------------------------------------------------------------------------------



 



THE MERIDIAN RESOURCE & EXPLORATION LLC
RETENTION INCENTIVE COMPENSATION PLAN
(As Adopted Effective July 3, 2008)
WITNESSETH:
     WHEREAS, The Meridian Resource & Exploration LLC, a limited liability
company organized and existing under the laws of the State of Delaware (the
“Sponsor”), desires to establish The Meridian Resource & Exploration LLC
Retention Incentive Compensation Plan (the “Plan”) for the benefit of certain
employees and consultants of the Sponsor and affiliates of the Sponsor; and
     WHEREAS, the Plan intended to be a bonus program exempt from coverage under
the Employee Retirement Income Security Act of 1974, as amended, pursuant to
Department of Labor regulation section 2510.3-2(c);
     NOW THEREFORE, the Sponsor hereby adopts the Plan effective July 1, 2008,
as follows.

 



--------------------------------------------------------------------------------



 



THE MERIDIAN RESOURCE & EXPLORATION LLC
RETENTION INCENTIVE COMPENSATION PLAN
TABLE OF CONTENTS

                      Page     ARTICLE I DEFINITIONS AND CONSTRUCTION        
1.01
  Definitions     1  
1.02
  Number and Gender     2  
1.03
  Headings     2  
 
            ARTICLE II PARTICIPATION        
2.01
  Eligibility     2  
2.02
  Participation     3  
 
            ARTICLE III RETENTION INCENTIVE OPPORTUNITIES        
 
            ARTICLE IV PAYMENT OF BENEFITS        
4.01
  Time of Payment of Retention Incentives     3  
4.02
  Form of Payment of Benefits     3  
4.03
  Payment to Alternate Payee Under Domestic Relations Order     3  
 
            ARTICLE V FORFEITURE OF BENEFITS        
 
            ARTICLE VI ADMINISTRATION OF THE PLAN        
6.01
  Resignation and Removal     4  
6.02
  Records and Procedures     4  
6.03
  Compensation and Bonding     4  
6.04
  Committee Powers and Duties     4  
6.05
  Reliance Upon Documents, Instruments, etc.     5  
6.06
  Claims Review Procedures; Claims Appeals Procedures     5  
6.07
  Company to Supply Information     6  
6.08
  Indemnity     6  
 
            ARTICLE VII PARTICIPATION IN THE PLAN BY AFFILIATES        
7.01
  Adoption Procedure     7  
7.02
  No Joint Venture Implied     7  
 
            ARTICLE VIII MISCELLANEOUS        
8.01
  Plan Not Contract of Employment     8  
8.02
  Funding     8  
8.03
  Alienation of Interest Forbidden     8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
8.04
  Withholding     8  
8.05
  Amendment     8  
8.06
  Severability     8  
8.07
  Arbitration     8  
8.08
  Governing Law     9  

-ii-



--------------------------------------------------------------------------------



 



THE MERIDIAN RESOURCE & EXPLORATION LLC
RETENTION INCENTIVE COMPENSATION PLAN
ARTICLE I
DEFINITIONS AND CONSTRUCTION
     1.01 Definitions. The words and phrases defined in this Article shall have
the meaning set out in the definitions below unless the context in which the
word or phrase appears reasonably requires a broader, narrower or different
meaning. These definitions shall apply solely for purposes of this Plan.
     “Affiliate” means any entity which is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) or which is a
trade or business (whether or not incorporated) that is under common control
(within the meaning of section 414(c) of the Code), or which is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) with
TMRX.
     “Base Compensation” means a Participant’s annualized base salary or wages
from the Company from the Company (as defined in section 3401(a) of the Code for
purposes of federal income tax withholding) or net earnings from self employment
from the Company (as defined in section 1402(a) of the Code) for the 2008
calendar year (determined as of July 1, 2008), modified by including any portion
thereof that such Participant could have received in cash in lieu of
(a) Participant deferrals pursuant to any nonqualified deferred compensation
plan or (b) elective contributions made on his behalf by the Company pursuant to
a qualified cash or deferred arrangement described in section 401(k) of the Code
and any elective contributions under a cafeteria plan described in section 125,
and modified further by excluding any bonus; incentive compensation;
commissions; expense reimbursements or other expense allowances; fringe benefits
(cash and noncash); moving expenses; deferred compensation (other than
(a) Participant deferrals pursuant to any nonqualified deferred compensation
arrangement or (b) elective contributions to the Company’s qualified cash or
deferred arrangement described in section 401(k) of the Code); welfare benefits
as defined in the Employee Retirement Income Security Act of 1974, as amended;
overtime pay; special performance compensation amounts; supplemental wage
payments; and severance compensation.
     “Board” means the Board of Directors of TMRX.
     “Change in Control Transaction” means a change in the ownership of the
Common Stock of TMRX or a sale of substantially all of the assets of TMRX that,
in either case, qualifies as a “change in control event” within the meaning of
Department of Treasury Regulation section 1.409A-3(i)(5).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the Executive Officers of TMRX.

-1-



--------------------------------------------------------------------------------



 



     “Company” means the Sponsor and any Affiliate that adopts the Plan pursuant
to the provisions of Article VII.
     “Eligible Individual” means an employee of a Company who is not an
Executive Officer of TMRX or a director of TMRX. “Eligible Individual” also
means a consultant of the Company or an Affiliate who is not a director of TMRX.
     “First Payment Date” has the meaning ascribed to that term in Section 4.01.
     “First Retention Incentive” has the meaning specified in Article III.
     “Notice of Participation” has the meaning specified in Section 2.02.
     “Participant” means an Eligible Individual who has been selected to
participate in the Plan pursuant to Section 2.02.
     “Plan” means The Meridian Resource & Exploration LLC Retention Incentive
Compensation Plan, as amended from time to time.
     “Second Payment Date” has the meaning ascribed to that term in
Section 4.01.
     “Second Retention Incentive” has the meaning specified in Article III.
     “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     “Separation From Service” has the meaning specified in Section 409A.
     “Sponsor” means The Meridian Resource & Exploration LLC, a Delaware limited
liability company.
     “TMRX” means The Meridian Resource Corporation, a Texas corporation, and
any successor, by merger or otherwise.
     1.02 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.
     1.03 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II
PARTICIPATION
     2.01 Eligibility. Eligibility for participation in the Plan shall be
limited to Eligible Individuals.

-2-



--------------------------------------------------------------------------------



 



     2.02 Participation. Participation in the Plan shall be determined by the
Committee. Each individual approved for participation in the Plan shall be
notified in writing of his or her selection. Unless such notification (the
“Notice of Participation”) is delivered to an Eligible Individual by the
Committee the Eligible Individual shall not be a Participant. Unless a
Participant signs and returns to the Committee a copy of the Notice of
Participation prior to the First Payment Date, he or she shall not be eligible
to receive payments under the Plan.
ARTICLE III
RETENTION INCENTIVE OPPORTUNITIES
     Subject to Article V, the Company shall pay to the Participant an amount
equal to 16.6 percent of the Participant’s Base Compensation (the “First
Retention Incentive”). The Participant shall not earn the First Retention
Incentive unless he or she is employed by the Company on the First Payment Date
and has signed and returned to the Committee a copy of his or her Notice of
Participation prior to the First Payment Date. As an inducement for the
Participant to remain in the employ of the Company until the Second Payment
Date, subject to Article V, the Company shall pay to the Participant an amount
equal to 33.4 percent of the Participant’s Base Compensation (the “Second
Retention Incentive”). The Participant shall not earn the Second Retention
Incentive unless he is employed by the Company on the Second Payment Date.
ARTICLE IV
PAYMENT OF BENEFITS
     4.01 Time of Payment of Retention Incentives. The Company shall pay to the
Participant his First Retention Incentive, to the extent not forfeited pursuant
to Article V, on July 3, 2008 (the “First Payment Date”). The Company shall pay
to the Participant his Second Retention Incentive, to the extent not forfeited
pursuant to Article V, on the earlier to occur of (1) March 31, 2009, or (2) the
date of the closing of a Change in Control Transaction (the “Second Payment
Date”).
     4.02 Form of Payment of Benefits. All benefit payments shall be made in
cash.
     4.03 Payment to Alternate Payee Under Domestic Relations Order. Plan
benefits that are awarded to an alternate payee in a domestic relations order
shall be paid to the alternate payee at the time and in the form directed in the
domestic relations order. A domestic relations order may not provide for a time
or form of payment that is not permitted under the Plan. A domestic relations
order will be disregarded to the extent it awards an alternate payee any
benefits in excess of the applicable Participant’s vested retention incentive
under the Plan.
ARTICLE V
FORFEITURE OF BENEFITS
     If the Participant incurs a Separation From Service for any reason before
the First Payment Date, he shall forfeit his First Retention Incentive. If the
Participant incurs a Separation From Service for any reason before the Second
Payment Date, he shall forfeit his Second Retention Incentive.

-3-



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION OF THE PLAN
     6.01 Resignation and Removal. The members of the Committee serving as the
Committee shall serve at the pleasure of the Board. At any time during his term
of office, any member of the Committee may resign by giving written notice to
the Board, such resignation to become effective upon the appointment of a
substitute or, if earlier, the lapse of thirty days after such notice is given
as herein provided. At any time during its term of office, and for any reason,
any member of the Committee may be removed by the Board.
     6.02 Records and Procedures. The Committee shall keep appropriate records
of its proceedings and the administration of the Plan and shall make available
for examination during business hours to any Participant, such records as
pertain to that individual’s interest in the Plan.
     6.03 Compensation and Bonding. The members of the Committee shall receive
no compensation with respect to their services on the Committee. To the extent
permitted by applicable law, the members of the Committee shall not furnish bond
or security for the performance of their duties hereunder.
     6.04 Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not limited to, the right, power, and authority:
     (a) to make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;
     (b) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
     (c) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
     (d) to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;
     (e) to determine in its discretion all questions relating to eligibility;
     (f) to determine whether and when a Participant has incurred a Separation
From Service; and
     (g) to make a determination in its discretion as to the right of any
individual to a benefit under the Plan and to prescribe procedures to be
followed by distributees in obtaining benefits hereunder.

-4-



--------------------------------------------------------------------------------



 



     6.05 Reliance Upon Documents, Instruments, etc. The Committee may rely upon
any certificate, statement or other representation made on behalf of the Company
or any Participant, which the Committee in good faith believes to be genuine,
and on any certificate, statement, report or other representation made to it by
any agent or any attorney, accountant or other expert retained by it or the
Company in connection with the operation and administration of the Plan.
     6.06 Claims Review Procedures; Claims Appeals Procedures.
     (a) Claims Review Procedures. When a benefit is due, the Participant, or
the person entitled to benefits under the Plan, should submit a claim to the
office designated by the Committee to receive claims. Under normal
circumstances, the Committee will make a final decision as to a claim within
90 days after receipt of the claim. If the Committee notifies the claimant in
writing during the initial 90-day period, it may extend the period up to
180 days after the initial receipt of the claim. The written notice must contain
the circumstances necessitating the extension and the anticipated date for the
final decision. If a claim is denied during the claims period, the Committee
must notify the claimant in writing, and the written notice must set forth in a
manner calculated to be understood by the claimant:
(1) the specific reason or reasons for the denial;
(2) specific reference to the Plan provisions on which the denial is based; and
(3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.
If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.
     (b) Claims Appeals Procedures. For purposes of this Section 6.06, the
Participant or the person entitled to benefits under the Plan is referred to as
the “claimant.” If a claimant’s claim made pursuant to Section 6.06(a) is denied
and he wants a review, he must apply to the Committee in writing. The written
application can include any arguments, written comments, documents, records, and
other information relating to the claim for benefits. In addition, the claimant
is entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied upon in making the benefit determination or
that was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied upon in making the
benefit determination, and information that demonstrates compliance with the
Plan’s administrative procedures and safeguards for assuring and verifying that
Plan provisions are applied consistently when making benefit determinations. The
Committee must take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether the information was submitted or considered in the initial benefit
determination. The claimant may either represent

-5-



--------------------------------------------------------------------------------



 



himself or appoint a representative, either of whom has the right to inspect all
documents pertaining to the claim and its denial. The Committee can schedule any
meeting with the claimant or his representative that it finds necessary or
appropriate to complete its review.
     The request for review must be filed within 90 days after the denial. If it
is not, the denial becomes final. If a timely request is made, the Committee
must make its decision, under normal circumstances, within 60 days of the
receipt of the request for review. However, if the Committee determines that
special circumstances require an extension of time for processing is required,
the Committee may extend the review up to 120 days following the initial receipt
of the request for a review. The Committee shall furnish written notice of the
extension to the claimant prior to the termination of the initial 60-day period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the plan expects to render the
determination on review.
     All decisions of the Committee must be in writing and must include the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits. If a
decision is not given to the claimant within the review period, the claim is
treated as if it were denied on the last day of the review period.
     6.07 Company to Supply Information. The Company shall supply full and
timely information to the Committee, including, but not limited to, information
relating to each Participant’s Base Compensation and Separation From Service,
and such other pertinent facts as the Committee may require. When making a
determination in connection with the Plan, the Committee shall be entitled to
rely upon the aforesaid information furnished by the Company.
     6.08 Indemnity. To the extent permitted by applicable law, the Company
shall indemnify and save harmless the Board, each member of the Committee, each
delegate of the Committee or the Board and the Committee against any and all
expenses, liabilities and claims (including legal fees incurred to investigate
or defend against such liabilities and claims) arising out of their discharge in
good faith of responsibilities under or incident to the Plan. Expenses and
liabilities arising out of willful misconduct shall not be covered under this
indemnity. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Company or provided by the Company
under any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, as such indemnities are permitted under applicable law.

-6-



--------------------------------------------------------------------------------



 



ARTICLE VII
PARTICIPATION IN THE PLAN BY AFFILIATES
     7.01 Adoption Procedure.
     (a) Except to the extent that an Affiliate specifically determines
otherwise by appropriate action of its board of directors or noncorporate
counterpart, as evidenced by a written instrument executed by an authorized
officer of such an entity (approved by the board of directors or noncorporate
counterpart of the Affiliate), each Affiliate shall participate in the Plan and
shall be bound by all the terms, conditions and limitations of the Plan. The
Committee and the Affiliate may agree to incorporate specific provisions
relating to the operation of the Plan that apply to the Affiliate.
     (b) The provisions of the Plan may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate;
such consent shall be conclusively presumed to be given by such Affiliate unless
the Affiliate gives the Sponsor written notice of its rejection of the amendment
within 30 days of the adoption of the amendment.
     (c) The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Sponsor and its employees, except that the power to appoint or otherwise
affect the Committee and the power to amend or terminate the Plan shall be
exercised by the Sponsor. The Committee shall act as the agent for each
Affiliate that adopts the Plan for all purposes of administration thereof.
     (d) Any Affiliate may, by appropriate action of its board of directors or
noncorporate counterpart, terminate its participation in the Plan. Moreover, the
Committee may, in its discretion, terminate an Affiliate’s participation in the
Plan at any time.
     (e) The Plan will terminate with respect to any Affiliate if the Affiliate
ceases to be an Affiliate or revokes its adoption of the Plan by resolution of
its board of directors or noncorporate counterpart evidenced by a written
instrument executed by an authorized officer of the Affiliate. If the Plan
terminates with respect to any Affiliate, the employees of that Affiliate will
no longer be eligible to be Participants in the Plan.
     (f) The Plan, as maintained by the Affiliates, shall constitute a single
plan rather than a separate plan for each Affiliate.
     7.02 No Joint Venture Implied. The document which evidences the adoption of
the Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relationship between
it and any other Affiliate.

-7-



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.01 Plan Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract between the Company and any individual
or to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (a) give any individual the right to be retained in
the employ of the Company, (b) restrict the right of the Company to discharge
any individual at any time, (c) give the Company the right to require any
individual to remain in the employ of the Company, or (d) restrict any
individual’s right to terminate his employment at any time.
     8.02 Funding. Plan benefits are a contractual obligation of the Company
which shall be paid out of the Company’s general assets. The Plan is unfunded
and Participants are merely unsecured creditors of the Company with respect to
their benefits under the Plan.
     8.03 Alienation of Interest Forbidden. The interest of a Participant
hereunder may not be sold, transferred, assigned, or encumbered in any manner,
either voluntarily or involuntarily, and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be null and
void; neither shall the benefits hereunder be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any individual to whom
such benefits or funds are payable, nor shall they be an asset in bankruptcy or
subject to garnishment, attachment, or other legal or equitable proceedings. The
provisions of this Section 8.03 shall not apply to a domestic relations order.
     8.04 Withholding. All benefits provided for hereunder shall be subject to
applicable withholding and other deductions as are required of the Company under
any applicable local, state or federal law.
     8.05 Amendment. The Compensation Committee of the Board may from time to
time, in its discretion, amend, in whole or in part, any or all of the
provisions of the Plan on behalf of any Company; provided, however, that no
amendment may be made that would impair the rights of a Participant under the
Plan.
     8.06 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
     8.07 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, the Company’s employment of the
Participant and the termination of that employment, shall be resolved by
arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules of the American Arbitration Association (the “AAA”) then in effect. No
arbitration proceeding relating to the Plan may be initiated by either the
Company or the Participant unless the claims review and appeals procedures
specified in Section 6.06 have been exhausted. Within ten business days of the
initiation of an arbitration hereunder, the Company and the Participant will

-8-



--------------------------------------------------------------------------------



 



each separately designate an arbitrator, and within 20 business days of
selection, the appointed arbitrators will appoint a neutral arbitrator from the
panel of AAA National Panel of Employee Benefit Plan Claims Arbitrators. The
arbitrators shall issue their written decision (including a statement of finding
of facts) within 30 days from the date of the close of the arbitration hearing.
The decision of the arbitrators selected hereunder will be final and binding on
both parties. This arbitration provision is expressly made pursuant to and shall
be governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or
replacement or successor statute). Pursuant to Section 9 of the Federal
Arbitration Act, the Company and all Participants agree that any judgment of the
United States District Court for the District in which the headquarters of TMRC
is located at the time of initiation of an arbitration hereunder shall be
entered upon the award made pursuant to the arbitration. Nothing in this
Section 8.07 shall be construed to, in any way, limit the scope and effect of
Article VI. In any arbitration proceeding, full effect shall be given to the
rights, powers, and authorities of the Committee under Article VI.
     8.08 Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of the State of Texas, except to the extent preempted
by applicable law and except to the extent that the conflicts of laws provisions
of the State of Texas would require the application of the relevant law of
another jurisdiction, in which event the relevant law of the State of Texas will
nonetheless apply, with venue for litigation being in Houston, Texas.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sponsor has caused this instrument to be executed
by its duly authorized officer this ___ day of _________, 2008, effective as of
July 1, 2008.

            THE MERIDIAN RESOURCE & EXPLORATION LLC
      By:    /s/ Joseph A. Reeves, Jr.       Joseph A. Reeves, Jr., Manager     
              By:    /s/ Michael J. Mayell       Michael J. Mayell, Manager     
     

-10-